DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Status
The present application has been accorded “special” status as participating in the Patent Prosecution Highway (PPH) pilot program.
312 Amendment, Specification, & Drawings
The 312 Amendment filed 08/16/2021 amending the specification has been entered. The Examiner is in agreement that the specification and drawings are now consistent and have been corrected as previously suggested by the Examiner. The drawings filed 09/30/2020 are now acceptable. 
Examiner’s Amendment
An Examiner’s amendment to the record appears in the Allowance Office Action dated 05/19/2021 as was authorized in an interview with AGENT Mei Lin Wong (66408) on 05/13/2021.
Claim Interpretation
Claim interpretation previously provided in the Office Action dated 05/19/2021.
Allowable Subject Matter
Claim(s) 1-9 is/are still allowed. 
The Reasons for Allowance are the same as previously indicated in the Office Action dated 05/19/2021. 
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856